Citation Nr: 1645326	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested by chest pain, including costochondritis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a disability manifested by chest pain, including costochondritis.  He maintains that he had chest pain during service and that he has had the same symptoms ever since.  

Service treatment records reflect numerous complaints of, and treatment for, chest pain, and the assessment in November 1994 was costochondritis.  In addition, an August 2011 VA treatment record reflects chronic costochondritis.  

The Board notes that the Veteran was scheduled for a VA examination in September 2012.  Although an October 2012 VA record reflects that he failed to report for the scheduled VA examination, in view of his April 2013 submission indicating good cause for his failure to appear for the examination, and resolving reasonable doubt in his favor, the Board finds that the Veteran should be scheduled for another VA examination with respect to the nature and etiology of his chest pain.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that failure to report for a scheduled VA examination necessary for a determination may result in the denial of the claim.  38 C.F.R. § 3.655.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since February 2013.  

2.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should first identify whether the Veteran has, or has had, a disability manifested by chest pain, including costochondritis.

The examiner is then to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disability had its onset during, or is otherwise related to, his active service.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112).  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

